DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 16, 17, 19 and 21 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2017/0345146 to Fan et al.

With regard to claim 12, Fan discloses a face liveness detection method based on a neural network model (paragraphs [0054] and [0058], comprising: 
obtaining a target visible light image and a target infrared image of a target object to be detected (Fig. 1, Step S101, Figs. 4A, 4B and 4C, and paragraph [0058], RGB and infrared images are captured of a user face); 
extracting, from the target visible light image, a first face image containing only a face part; extracting, from the target infrared image, a second face image containing only the face part  (Fig. 1, Step S104 and paragraphs 55-56, First/second face region, face image extraction module); 
generating a target image array of the target object based on multiple monochromatic components of the first face image and a monochromatic component of the second face image (paragraph [0058], both RGB image consisting of RGB color channels and infrared image consisting of spectral values only in the infrared spectrum are captured and used); and 
feeding the target image array into a neural network model pre-trained for detection, to obtain a face liveness detection result of the target object (paragraphs [0058]-[0059], A trained neural network is trained to determine a face liveness based on the weighting system using the RGB and infrared images). 

	With regard to claim 14, Fan discloses the method of claim 12, wherein generating the target image array of the target object based on the multiple monochromatic components of the first face image and the monochromatic component of the second face image comprises: 
using each of the multiple monochromatic components of the first face image and the monochromatic component of the second face image as one-dimensional data, respectively, to constitute the target image array of the target object with multi-dimension (paragraphs [0058]-[0059] and [0067], the RGB image and the infrared image are used in order to determine a function for determining liveness by using a weighted function and a neural network that essentially compares the determined value of the function to a threshold indicating liveness).  
the method of claim 12, wherein generating the target image array of the target object based on the multiple monochromatic components of the first face image and the monochromatic component of the second face image comprises: 
performing image preprocessing on the first face image and the second face image (paragraphs [0054]-[0055] and Figs. 4A-5C); and 
determining the target image array of the target object based on multiple monochromatic components of the preprocessed first face image and a monochromatic component of the preprocessed second face image (paragraphs [0058]-[0059], A trained neural network is trained to determine a face liveness based on the weighting system using the RGB and infrared images). 

With regard to claim 17, the discussion of claim 12 applies.  Fan discloses an electronic device (Fig. 2) for performing the method.

	With regard to claim 19, the discussion of claim 14 applies.

	With regard to claim 21, the discussion of claim 16 applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2017/0345146 to Fan et al. and 2018/0173979 to Fan, hereinafter referred to as “Fan2”.

	With regard to claims 13 and 18, Fan discloses the method of claim 12 and discusses training the system using sample images (paragraph [0065]), but does not explicitly discloses wherein sample types of the plurality of samples include positive samples and negative samples, the positive samples are live-body objects, and the negative samples are non-live-body objects.  Fan 2 is directed to the same endeavor of determining liveness of face images and explicitly teaches that positive samples are live faces and negative samples are photos, video playbacks, paper masks and 3D models (paragraph [0077]).  The remainder of the claim is directed to the same limitations discussed in claim 12.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the positive and negative samples taught by Fan2 in training the neural network of Fan in order to provide useful real world data for the operation of the recognition of face liveness.



Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669